Citation Nr: 9932721	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-19 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Service connection for emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from October 1946 to August 
1948 and from August 1949 to September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an RO decision which denied service connection for 
emphysema.  An October 1994 RO decision denied service 
connection for emphysema on a direct basis (but deferred 
action on a claim for service connection for emphysema as 
being due to tobacco use or nicotine addiction in service); 
the veteran did not timely perfect an appeal from this 
decision.  In December 1997, the RO denied service connection 
for emphysema due to tobacco use or nicotine addiction; the 
veteran timely appealed that determination.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for emphysema.


CONCLUSION OF LAW

The claim for service connection for emphysema is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I  Background

The veteran served on active duty from October 1946 to August 
1948 and from August 1949 to September 1952.  His August 1948 
service separation examination reported normal lungs and a 
normal chest X-ray.  The September 1952 service separation 
examination showed that clinical evaluation of the chest and 
lungs was normal, and that a chest X-ray was essentially 
negative.

On a December 1975 VA pension examination, the respiratory 
system and a chest X-ray were normal.

Private medical records, primarily from DuBois Regional 
Medical Center, include a September 1988 pulmonary function 
test which indicated that the veteran had severe obstructive 
pulmonary disease.  Medical records from the early 1990s and 
later show lung disease including emphysema and chronic 
obstuctive pulmonary disease.  He was seen in August 1990 for 
complaints of shortness of breath.  The diagnosis was chronic 
obstructive pulmonary disease.  He was admitted to DuBois 
Regional Medical Center in April 1991 because of a recurrence 
of shortness of breath.  It was reported that that he had 
been having problems with emphysema for 3 or 4 years and had 
been on an inhaler.  It was noted that he was a chronic 
smoker of 1/2 to 1 pack of cigarettes a day for about 50 years.  
Records concerning an October 1992 admission for a 
thyroidectomy note a 70-80 pack-year history of smoking until 
quitting a few days ago, and elsewhere in the medical records 
for that admission it was noted that he had a 52 year history 
of smoking a pack a day until quitting a week ago.

In December 1993, the veteran claimed service connection for 
emphysema which he alleged was due to smoking and being 
exposed to tobacco and smoke while in service.

In a November 1994 statement, the veteran claimed that 
service connection should be granted for emphysema because he 
was constantly exposured to fumes when working with the 
engineers during service.

Records from a VA Medical Center (VAMC) show he was seen for 
various problems, including chronic obstructive pulmonary 
disease, in 1996 and 1997.

In a December 1997 statement, the veteran reported that he 
started smoking when he was about 18 years old (he turned 18 
in July 1946), and said that he continued smoking during and 
between both periods of service, and thereafter until he quit 
in about 1990.  He asserted he became addicted to tobacco in 
service.  He reported that cigarettes were given free to 
soldiers in K-rations and C-rations and sold very cheaply at 
the PX.

II.  Analysis

The veteran claims service connection for emphysema.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection for an injury or disease attributable to 
the use of tobacco products during service is prohibited as 
to claims filed after June 9, 1998, but the veteran filed his 
claim before then, and thus consideration may be given to his 
claim under the prior law which permitted service connection 
when nicotine addiction, leading to disability, began in 
service.  See 38 U.S.C.A. § 1103; VAOPGCPREC 19-97.

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no further duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994). 
For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions on such matters are not 
competent evidence and do not serve to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit, 
supra.

The veteran's reports of medical examinations for separation 
from both periods of service (the last period ended in 1952) 
are negative for any suggestion of respiratory pathology, and 
it is not contended that the veteran's emphysema was present 
during or for many years after service.  Post-service medical 
records are negative for respiratory pathology until 1988, 
when a pulmonary function test revealed obstructive pulmonary 
disease.  Medical records since the early 1990s regularly 
show lung disease including emphysema and chronic obstructive 
pulmonary disease.

In a previous statement, the veteran asserted that his 
emphysema was caused by inhalation of fumes during service.  
There is no medical evidence to link his emphysema with 
claimed fume exposure during service.  Absent such evidence 
of linkage, the claim for service connection for emphysema on 
this theory is not well grounded.  Caluza, supra; Tirpak, 
supra.

The veteran now primarily claims that he incurred emphysema 
secondary to tobacco use and nicotine dependence that was 
related to smoking and the easy availability of cigarettes 
during his periods of active service.  The evidence shows he 
had a long history of smoking, apparently dating back to even 
before service.  However, no competent medical evidence has 
been submitted to show that the veteran developed a chronic 
chemical dependency on nicotine during service (the veteran 
himself seems to concede that his smoking started prior to 
service).  He is not competent to render either a diagnosis 
of nicotine dependence or to link such with service, and his 
statements do not serve to make his claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Without such 
competent medical evidence linking nicotine dependence with 
service, the claim on this theory is not well grounded.

Finally, even assuming that the veteran's allegations are 
true with regard to becoming addicted to nicotine during 
service (even though such has not been demonstrated by 
competent medical evidence), there is still no medical 
evidence linking the post-service emphysema to such 
addiction.  Absent such competent medical evidence of 
causality, the service connection claim is implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.


ORDER

Service connection for emphysema is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

